Citation Nr: 0524249	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  97-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
identified as obsessive compulsive disorder with dysthymic 
disorder.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
obsessive-compulsive disorder and dysthymic disorder.  

In September 1997, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO in Seattle.  A hearing was 
scheduled for March 1998 but prior to the hearing, the 
veteran requested that his hearing be rescheduled due to 
mental illness.  A hearing was scheduled for February 1999 
but prior to the hearing, the veteran requested that his 
hearing be rescheduled due to impaired functioning.  A 
hearing was scheduled for March 2000 but prior to the 
hearing, the veteran requested that his hearing be 
rescheduled due to impaired functioning.  A hearing was 
scheduled for December 2000 but prior to the hearing, the 
veteran requested that his hearing be rescheduled due to 
impaired functioning.  A hearing was scheduled for July 2002 
but prior to the hearing, the veteran requested that his 
hearing be rescheduled due to impaired functioning.  A 
hearing was scheduled for October 2004 but prior to the 
hearing, the veteran requested that his hearing be 
rescheduled due to illness.  

Most recently, a hearing was scheduled for June 2005.  In the 
letter informing him of the hearing, he was also informed 
that "a request for a change in the hearing date could be 
made at any time up to two weeks prior to the scheduled date 
of the hearing, if good cause is shown. . . .  Examples of 
good cause include, but are not limited to, illness of the 
appellant and/or representative, difficulty in obtaining 
necessary records, and unavailability of a necessary 
witness."  Once again, prior to the hearing, the veteran 
requested that his hearing be rescheduled due to illness.  No 
additional explanation was provided.  

In June 2005, the Board informed the veteran that his motion 
to reschedule his hearing was denied because no good cause 
was shown.  See 38 C.F.R. § 20.704(c) (2004).  The veteran 
was informed of the denial in a letter dated in June 2005.  
In July 2005, he replied that he wished to appeal the 
decision and wished to be informed of his appellate rights to 
appeal the ruling.  There is no provision in the law for 
appealing this determination separate and apart from the 
underlying decision.  In this regard, the Board notes that 
the veteran's numerous requests for rescheduling appear to be 
based on nothing more that his current mental condition which 
he claims impairs his functioning.  Under the applicable law, 
a hearing will only be rescheduled  "after the contingency 
which gave rise to the request for postponement has been 
removed."  38 C.F.R. § 20.704 (c).  As the basis of his 
claim for service connection is the existence of a chronic 
mental condition, it is unlikely that this "contingency" 
will be removed.

This case was previously before the Board in July 2003 and 
May 2004 when it was remanded for additional development.  
The requested development has been completed to the extent 
possible, and the Board proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A psychiatric disorder, identified as obsessive 
compulsive disorder and dysthymic disorder, clearly and 
unmistakably preexisted service.

3.  An uncontradicted April 2003 VA medical opinion states 
that the veteran's military service likely did aggravate the 
veteran's preexisting obsessive compulsive disorder and 
dysthymic disorder to a mild degree.


CONCLUSION OF LAW

A preexisting psychiatric disorder, obsessive compulsive 
disorder and dysthymic disorder, was aggravated by service.  
38 U.S.C.A. §§ 1110, 1101, 1131, 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection.  This is so because the Board is 
taking action favorable to the veteran; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

Factual Background

No psychiatric abnormalities were noted on examination on 
entry or separation and the veteran denied any history of 
nervous trouble in both examinations.  There is no record of 
any psychiatric treatment shown in the service medical 
records.  

In November 1995, the veteran filed a claim for service 
connection for psychiatric illness, indicating that it first 
manifest itself in 1955-56 and possibly as early as 1948 or 
1949 and had been with him throughout his life.  He indicated 
treatment immediately prior to service in weekly individual 
counseling and group therapy at the University of Hawaii and 
treatment after service as early as September 1992.

In a January 1995 letter, Dr. P. Londborg wrote that the 
veteran had been suffering from obsessive compulsive disorder 
for many years and that he described symptoms dating back to 
sixth grade.  "Many of his symptoms have been present 
throughout his life. . . .  I am quite certain that [the 
veteran] met the criterion for the diagnosis of [o]bsessive 
[c]ompulsive [d]isorder prior to 1989 and that was the major 
factor in his being unable to work in 1989 and since."  He 
added that the veteran's obsessive thoughts and compulsive 
actions related to maintaining order.  Under stress, he would 
spend an hour or more arranging and rearranging papers, 
magazines, and books in his apartment.  He would spend a half 
an hour rearranging the position of a key in his pocket.  His 
newspapers filled his apartment so that to get out of bed in 
the morning he had to move newspapers from the floor onto his 
bed.  Based primarily on Dr. Londborg's letter, the veteran 
was awarded disability for obsessive compulsive disorder 
(OCD) from the Social Security Administration (SSA) in an 
August 1995 determination with on onset date of June 1989.

Records of Dr. Londborg show that he began treating the 
veteran when he responded to a newspaper ad for an OCD study.  
In his initial evaluation, the veteran was noted to have no 
previous history of psychiatric treatment apart from some 
counseling when he was in college.  

In a March 1996 VA psychiatric examination, the examiner 
indicated that he reviewed the veteran's claims file, 
including the letter from Dr. Londborg.  Also noted were 
letters in the claims file from the 1950s from private 
physicians who described treatment for a tic-like movement in 
the veteran beginning at age 3.  The veteran indicated that 
he had not had psychiatric treatment from 1969 until the 
early 1990s when he read newspaper ads for evaluations for 
OCD and these symptoms sounded like his own behavior.  
Following a detailed examination, the assessment was that the 
veteran suffered from OCD that dates back to his childhood.  
Secondarily, he had chronic depression of the dysthymic type 
because of his poor functioning due to his OCD.  

In August 1996, a letter was received from J. Denny, Ph.D., 
identified as a clinical psychologist.  He wrote that the 
veteran was a patient of his in individual psychotherapy from 
early in the spring of 1968 to the end of May 1968 at which 
time he enlisted in the United States Air Force.  In a 
subsequent letter, dated in December 1998, Dr. Denny 
explained that the veteran presented with a number of social 
problems the most significant of which include social 
withdrawal, anxiety, low self-esteem, and probable social 
immaturity.  There were no symptoms of psychosis.  He had no 
information about the veteran's adjustment during military 
service and added that the actual records of his treatment of 
the veteran had been destroyed.

In a June 1997 letter, Dr. S. Dager, M.D., gave a clinical 
impression of the veteran's mental illness in response to a 
request from the veteran.  He indicated that based on 
documentation as well as extensive diagnostic interviews, the 
veteran had a longstanding history of OCD from childhood 
onwards and that it was associated with a concurrent history 
of Tic disorder, most consistent with Tourette's syndrome.  A 
deposition of Dr. Dager was also received, conducted in 
connection with a civil lawsuit by the veteran.  In this 
deposition, Dr. Dager states that the veteran was first 
treated for his symptoms of OCD while on active duty.  

In a July 1999 letter from the veteran, he explained that the 
statement by Dr. Dager was in error, and that he was never 
treated for any mental illness while he was in the military, 
but rather during his military service he was mentally ill 
and in need of treatment.  He added that his military service 
improperly interfered with his treatment forcing him to 
terminate his treatment prematurely and that because he did 
not receive needed medical treatment for his mental illness 
while in the military, his military service adversely 
influenced the progress of his mental illness.

Several articles have been submitted by the veteran and added 
to the claims file.  These generally discuss OCD, but are not 
specific to the veteran, with the exception of a newspaper 
article profiling the veteran and his OCD which was written 
by a reporter.

In April 2003, the veteran was provided a VA mental disorders 
examination.  The claims file was reviewed, and the veteran 
interviewed.  The veteran's case was described as "terribly 
complicated."  The examiner noted that he was asked to 
determine multiple issues regarding the veteran's psychiatric 
disabilities and their etiology, duration, and 
interrelationships.  He noted that it was clear from speaking 
with the veteran that his OCD was manifested prior to the 
service and additionally that his depression had been 
chronic.  He reviewed the veteran's treatment history and the 
evaluations in the claims file noting in particular that the 
veteran denied any history of a nervous condition on his 
examinations at entry and on leaving the military.  The 
veteran explained that he did not want to speak about his 
counseling or group therapy if it would interfere with his 
entry as an officer.  The examiner noted that it was 
difficult to ascertain if there was a deterioration in the 
veteran's function during his time in the military, noting 
that he had difficulty in performing his duties.  The 
impression was of longstanding emotional difficulties which 
began in the veteran's youth and persisted and worsened over 
time to the current situation where he was overwhelmed and 
consumed with minute matters, especially with regards to 
organizing and ordering possessions.  It appeared likely that 
his military service did cause some difficulty with anxiety, 
in so far as he did see service in Southeast Asia in 
Thailand.  Thus, it appeared "more likely than not that his 
anxiety difficulties would have been stimulated to a mild to 
moderate degree during his military service . . . he had 
difficulties in performing his work which result[ed] in his 
being sent to different, later shifts and ultimately [at] one 
location to a midnight shift where others did not have to 
deal with him slowing down their work."  It also appeared 
likely the veteran's military service contributed to a mild 
degree to his overall problems with dysphoria.  Regarding how 
the lack of treatment in the military may have affected the 
progress of his illness, the examiner stated that in his view 
this was unknown and unknowable.  The examiner noted that the 
veteran had difficulty in specifically answering the question 
with regard to whether there was a change or increase in his 
symptomatology in the military. 

It is evident, however, that he did have 
significant anxiety about being at the 
base in Thailand and also that it has 
bothered him to be rejected and moved on 
to different shifts due to his slowness 
interfering with people getting their 
work done. . . .  It is, thus, thought 
that his military service likely did 
aggravate his preexisting OCD and 
dysthymic disorder symptomatology to a 
mild degree, by virtue of his service 
experience increasing his level of 
anxiety/tension and dysphoria (due to his 
feelings of rejection).

Legal Criteria and Analysis

The law permits service connection for a claimed disability 
where the evidence shows (1) injury or some incident in 
service; (2) a current disorder or disease; and (3) a cause-
effect link between the two. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004); Pond v. West, 12 Vet. App. 
341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  The evidence of a 
cause-effect link can be established if service medical 
records document such a link, or if competent post-service 
evidence documents such a link.  38 C.F.R. § 3.303(d) (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. § 1111 (West 2002).  However, where there is "clear 
and unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The Board has carefully reviewed the entire record, including 
the veteran's service medical records.  The veteran's 
induction medical examination report and report of medical 
history, document normal psychiatric clinical findings and 
affirmative denials by the veteran that he has, or has had, 
any "nervous trouble".  The service medical records are 
completely devoid of any notations as to a complaint of, or 
treatment for, psychiatric problems during service.  The 
separation medical examination report and report of medical 
history, again, document normal clinical psychiatric findings 
and an affirmative denial of nervous problems.

Because no psychiatric problem was documented in the 
induction medical examination report, the Board finds that 
the presumption of soundness attaches.  Thus, the burden is 
on VA to rebut the presumption by clear and unmistakable 
evidence that the disorder now claimed was both pre-existing 
and not aggravated by service.  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.

The veteran has provided a credible explanation for his 
failure to report his psychiatric counseling and treatment 
immediately prior to service, i.e., that he did not want it 
to interfere with his military career goal of becoming an 
officer.  This was noted by the examiner in the April 2003 VA 
examination, who stated that it was clear from speaking with 
the veteran that his OCD was manifested prior to the service 
and additionally that his depression had been chronic.  Thus, 
the evidence is clear and unmistakable that a psychiatric 
disorder pre-existed service, and the presumption of 
aggravation arises.  

As noted above, once the presumption of aggravation arises, 
the burden shifts to the government to rebut the presumption 
by clear and unmistakable evidence that there was no increase 
in disability during service or that any increase was due to 
the natural progression of the preexisting condition.  The 
Board finds in spite of the long period subsequent to service 
when the veteran did not seek treatment, and his statement on 
his separation examination denying any treatment in service 
for nervous trouble, clear and unmistakable evidence has not 
been presented to rebut the presumption of service connection 
for an acquired psychiatric disorder.

The Board notes the opinion of the VA examiner in the April 
2003 VA examination.  First, the examiner noted that the 
veteran's case was "terribly complicated" and that it was 
difficult to ascertain if there was a deterioration in the 
veteran's function during his time in the military.  Based on 
his interview with the veteran, who described general anxiety 
in being assigned to work in Thailand during the Vietnam war, 
and difficulty working with others which resulted in his 
being sent to different shifts and ultimately in one location 
to a midnight shift where the veteran did not have to work 
with others, the examiner concluded that the veteran's 
military service "likely did aggravate his preexisting OCD 
and dysthymic disorder symptomatology to a mild degree, by 
virtue of his service experience increasing his level of 
anxiety/tension and dysphoria (due to his feelings of 
rejection)."  

The Board notes that the opinion of the examiner in the April 
2003 examination is based largely on the veteran's history as 
reported to the examiner, with some minimal supporting 
documentation of preservice treatment.  Further the evidence 
is inconclusive as to whether any worsening during service of 
the veteran's psychiatric condition constituted a chronic 
aggravation, or a temporary exacerbation.  However, as the 
examiner stated when attempting to answer the question of 
whether his failure to obtain treatment during service may 
have affected the progress of his illness, "this was unknown 
and unknowable."  Further, there is no medical opinion 
contradicting the conclusion of aggravation.  As such, the 
evidence is not clear and unmistakable to rebut the 
presumption of aggravation and service connection on the 
basis of aggravation must be allowed.


ORDER

Service connection for aggravation of a preexisting 
psychiatric disorder identified as obsessive compulsive 
disorder with dysthymic disorder is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

